CLEMENS, Senior Judge.
Movant, hereafter defendant, sought by his Rule 27.26 motion to vacate the trial court’s order revoking probation previously granted him from three concurrent eight-year sentences for first-degree robbery.
Defendant appeals from the summary denial of his motion, contending the trial court on defendant’s Rule 27.26 motion erred in failing to appoint counsel, failing to grant an evidentiary hearing and failing to make findings of fact and law. These charged failures might have merit if they were aimed at the original sentence. They were not; they concern only the revocation of defendant’s probation.
In summarily denying defendant’s rule 27.26 motion the trial court properly relied on Whitlock v. State, 538 S.W.2d 60[1] (Mo. App.1976), and Lett v. State, 550 S.W.2d 899[3] (Mo.App.1977). Both cases cite and follow Green v. State, 494 S.W.2d 356[2-4] (Mo. banc 1973), holding a Rule 27.26 motion provides a remedy only for challenging a sentence and not, as here, for challenging the legality of parole revocation.
Judgment affirmed.
DOWD, P. J., and REINHARD and CRIST, JJ., concur.